Citation Nr: 1403427	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 30, 2004, to October 4, 2011, and in excess of 50 percent for PTSD from October 5, 2011.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to June 1981, November 1990 to August 1991, and May 1999 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.    

The case was previously remanded for further development by the Board in September 2011 to obtain a more current VA examination.  A new examination was performed in October 2011.  The Board finds that its directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2012, the Appeals Management Center (AMC) assigned a higher disability rating of 50 percent for PTSD, effective October 5, 2011.  Accordingly, staged ratings have been created, and the Board has recharacterized the issue as shown on the title page.  As the benefit awarded is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested throughout the entire appeal period by a level of impairment most closely approximating occupational and social impairment with reduced reliability and productivity.





CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records, post service VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records relevant to these claims.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2006 and October 2011.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for purposes of determining entitlement to an increased rating for PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took the Veteran's history, and conducted psychiatric examination of the Veteran.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Increased Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

September 2004 to October 2011

The Board finds that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity

The first reference in the record to the Veteran's mental health is an October 2004 VA treatment note, which reported intermittent depression over the past 1-2 years, and difficulty sleeping due to bad dreams.  The Veteran self-medicated by drinking alcohol.  

In March 2005, the Veteran reported a long history of rage episodes, sleep problems, severe isolation and alienation, anxiety, exaggerated startle response, nightmares, and intrusive thoughts.  He stated that his relationship with his younger children had deteriorated, and he was arguing with his family frequently.  The Veteran felt uneasy at work, and explained that he was under investigation for being too hard on the employees that he supervised.  The Veteran presented as depressed, and stated he had experienced suicidal ideation in the past, but not at the time of the appointment.  The Veteran was assigned a GAF score of 45, indicative of serious symptoms or serious impairment.  

An April 2006 lay statement from the Veteran's daughter corroborated the Veteran's trouble with anger.  She reported that the Veteran would become drunk, verbally abusive, and on occasion physically abusive.  He fought with his wife frequently.  His daughter noted that the Veteran hated large crowds, loud noises, and flashing lights.  She also described a tendency to yell while sleepwalking.  

A VA examination was conducted in June 2006.  The Veteran reported that he had stopped drinking completely in January 2005, which he felt caused his symptoms to increase.  He had trouble sleeping, reporting that he would sleep fitfully and get up in the middle of the night, in spite of the use of over-the-counter sleep aids.  He stated that he was often irritated at his wife, and would yell frequently.  In spite of this, he described his marriage as solid.  He indicated that his only social contact with anyone outside of his immediate family was participation in a monthly group of Veterans.  The Veteran had stopped working about two months previously because he was uncomfortable with the others in his workplace, who were telling him what to do, even though he knew his job well.  The Veteran reported passive suicidal ideation.  The examiner described the Veteran as alert, cooperative, and well-oriented with constricted affect, and logical and coherent thought processes.  The examiner assigned a GAF score of 60.  

The Veteran received private and VA treatment in 2007.  During this time, he was assigned a GAF score of 65.  He continued to report difficulty sleeping, as well as anxiety and episodes of anger.  

In March 2008, the Veteran described his symptoms in his Form 9 as inappropriate behavior, disorientation to time and place, memory loss for names, difficulty with work and social relationships, depressed mood, anxiety, panic attacks, sleep impairment, and gross thoughts.  

The above does not describe an individual who is generally functioning satisfactorily, as would be indicated by his 30 percent rating.  He has reported disturbance of mood in the form of his bouts of anger, and this anger has also caused his family relationships to deteriorate.  His daughter has described him as abusive.  He was investigated for mistreatment of employees, indicative of difficulty in establishing and maintaining effective work relationships.  Therefore, a 50 percent rating is a more accurate reflection of the Veteran's treatment picture.

Although the Veteran suffers from some symptoms that may be indicative of a 70 percent rating, such as a history of suicidal ideation and impaired impulse control, his treatment picture does not describe deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran's unprovoked tendency towards anger might be considered a deficiency of mood, and may have been a factor in his decision to stop working, his thinking and judgment remain unaffected.  The Veteran's relationship with his family has unquestionably deteriorated, but he still considered his marriage solid in June 2006.  Therefore, it does not appear that his family relationships are entirely deficient.  Moreover, the Veteran does not suffer from obsessional rituals, illogical speech, spatial disorientation, or neglect of personal hygiene.  Although he describes himself as socially isolated, he does participate in a veteran's group.  For these reasons, the Veteran does not suffer deficiencies in most areas, and a rating of 70 percent would be inappropriate.  

The GAF scores assigned to the Veteran in this period were 45, 60, and 65.  Although these scores could indicate a significant shift in the Veteran's mental health, the symptoms and experiences described in this case are consistent throughout.  GAF scores reflect an examiner's subjective assessment of what constitutes mild, moderate, or severe impairment, which may vary significantly among medical professionals.  Given the divergence of the GAF scores in this case, the Board affords them less weight than the notation of the Veteran's specific symptoms, which have been consistent over time and among different examiners.  These symptoms are most closely described as occupational and social impairment with reduced reliability and productivity, and therefore warrant a 50 percent rating.  

October 2011 to Present

A second VA examination was conducted on October 5, 2011.  At this examination, the Veteran was assigned a GAF score of 55, generally indicative of moderate symptoms.  He had resumed drinking.  The Veteran again described a tendency towards anger and frequently fighting with his wife, although he now described his relationship with one of his sons as close, and the relationship with his other children as "okay."  The Veteran has stated that he does not have friends, but he has also described getting together with his neighbors 3-4 times a month.  He reported hypervigilance and that he had stopped going to dances 3-4 years ago because he did not like being around people.   

The Veteran stated that he had most recently worked as a cook for 3 years, leaving this position in August 2011.  The Veteran reported getting along well with his co-workers, but explained that he was having difficulty concentrating on his job duties, leading him to make mistakes.  Although the Veteran's supervisors were understanding, the Veteran was frustrated by his errors and worried that his mistakes might lead other employees to get into trouble for keeping him on staff.  

The Veteran described his mood as fair, and explained that his mood would fluctuate depending on the events that occur during the day.  The Veteran had returned to his previous practice of using alcohol to help him go to sleep at night, although he still reported difficulties, sleeping on average 4-5 consecutive hours each night, having nightmares 2-3 times per month, and yelling at his wife in his sleep about once per year.  The Veteran reported that his energy level was good more often than not. 

The examiner indicated that the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also spoke with the Veteran about his reports of disorientation to time and place, memory loss, and gross thoughts in his Form 9.  She reported that the Veteran would set out to complete errands and then forget where he needed to go, which the examiner wrote did not constitute disorientation to time and place.  The Veteran denied disorientation to his surroundings.  His reports of memory loss appeared to be related to problems with concentration.  The "gross thoughts" that he described were recurrent thoughts of death, but were not, in the examiner's opinion, indicative of gross impairment in thought processes or communication.

The symptoms described by the Veteran in the October 2011 examination are consistent with those described in the treatment notes and previous examinations.  The Veteran continued to fight with his wife, but appears to have a good relationship with his children, indicating that his family relationships are not deficient.  The Veteran chose to leave his work due to errors brought about by lapses of concentration, but his supervisors do not appear to have found his work substandard, and the Veteran reported a good relationship with his colleagues.  In spite of the Veteran's decision to leave his position, it appears that his working relationships were effective.  The Veteran's judgment and thinking continues to be unaffected by his PTSD, although he still seems to struggle with his tendency towards anger.  As the Veteran's October 2011 examination did not indicate that he was deficient in most areas, his symptoms are best described as occupational and social impairment with reduced reliability and productivity.  Therefore, he is appropriately rated at 50 percent.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 50 percent but no higher for the entire period of appeal.  


ORDER

Entitlement to an initial disability evaluation of 50 percent but no higher for PTSD is granted for the entire period on appeal.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran stated that he stopped working in 2006 because he was uncomfortable with his co-workers, and also noted that his employer investigated whether he was too hard on the employees he supervised.  The Veteran was able to find a new position, but left it because he felt lapses in concentration caused him to make errors, even though his supervisors seemed satisfied with his performance.  As a tendency towards anger, difficulty forming effective work relationships, and trouble with concentration or memory are symptoms of PTSD contemplated by the rating schedule, it appears that the issue of TDIU has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  At the onset, the RO should determine whether the Veteran is currently working.  Then, a VA examination may be necessary to address the extent to which the Veteran's service connected disability affects his ability to obtain and maintain substantially gainful employment.    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must first review the record and ensure compliance with all notice and assistance requirements for a TDIU claim, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.

2. Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since February 2008 to the present from the VA Medical Center in Albuquerque, New Mexico, and all associated outpatient clinics, involving treatment relating to the Veteran's service-connected disability (PTSD).  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the AMC/RO is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3. The AMC/RO should contact the Veteran to determine if he is currently substantially and gainfully employed.  A determination of his current employment status must be made and entered into the claims file.

4. After the above is accomplished, and if the AMC/RO determines that the Veteran is not substantially and gainfully employed, then the AMC/RO should schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disability (PTSD) on his ability to work.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disability (PTSD), without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.  

5. If the opinion or the other evidence indicates that the Veteran is unemployable because of his service-connected disability, then refer the claim to the director of Compensation for consideration of an extra-schedular rating for TDIU.

6. After completion of the above and any other development the AMC/RO should deem necessary, the RO should review the expanded record and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


